UNPUBLISHED

                    UNITED STATES COURT OF APPEALS
                        FOR THE FOURTH CIRCUIT


                               No. 08-7513


UNITED STATES OF AMERICA,

                  Plaintiff - Appellee,

             v.

JERBLONSKI LEON ADDISON, a/k/a Blonski,

                  Defendant - Appellant.



Appeal from the United States District Court for the District of
South Carolina, at Columbia.   Cameron McGowan Currie, District
Judge. (3:05-cr-00464-CMC-2)


Submitted:    March 30, 2009                 Decided:   April 22, 2009


Before WILKINSON and MOTZ, Circuit Judges, and HAMILTON, Senior
Circuit Judge.


Affirmed by unpublished per curiam opinion.


Herbert W. Louthian, Sr., LOUTHIAN LAW FIRM, P.A., Columbia,
South Carolina, for Appellant. W. Walter Wilkins, United States
Attorney, Robert F. Daley, Jr., Jane Taylor, Assistant United
States Attorneys, Columbia, South Carolina, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

             Jerblonski Leon Addison appeals a district court order

and amended judgment in a criminal case denying his motion for a

sentence reduction under 18 U.S.C. § 3582(c) (2006) based on

Amendments 706 and 711 to the Sentencing Guidelines.                          We affirm.

             Addison      pled     guilty       to      conspiracy     to    possess       with

intent to distribute and to distribute five kilograms or more of

cocaine and fifty grams or more of cocaine base, in violation of

21 U.S.C. §§ 841(a)(1), (b)(1)(A); 846 (2006).                         Based on a total

offense level of forty-one and a criminal history category of

VI,   his    resulting      Guidelines          range      of    imprisonment       was     360

months to life.         However, because he had two prior felony drug

convictions, his statutory mandatory minimum sentence was life,

which became his Guideline sentence.                        At sentencing, based on

the   Government’s        motion    for     a       downward     departure        under    U.S.

Sentencing Guidelines Manual § 5K1.1 and 18 U.S.C. § 3553(e)

(2006),     the    district      court      departed         downward       and    sentenced

Addison to 292 months’ imprisonment.                            The court subsequently

denied      Addison’s      motion      for          a     sentence     reduction          under

§ 3582(c), finding the statutory mandatory minimum sentence was

not   affected     by   the   Guidelines            amendments.        The    court       noted

Addison      was    not    eligible       for       the    reduction    because       he    was

subjected to a statutory mandatory minimum sentence from which

the   court       previously        departed            based    on    his    substantial

                                                2
assistance.          The court did grant the Government’s Fed. R. Crim.

P.   35        motion       and    resentenced        Addison        to     210     months’

imprisonment.

                The legal interpretations of the Sentencing Guidelines

and the amendments are reviewed de novo.                      Factual findings are

reviewed for clear error.               See United States v. Turner, 59 F.3d

481, 483-84 (4th Cir. 1995).                We review the denial of a motion

for a reduction in the sentence under § 3582(c)(2) for abuse of

discretion.          United States v. Goines, 357 F.3d 469, 478 (4th

Cir. 2004).

                We   find    the   district     court    properly          found    it   was

without        authority     to    modify   Addison’s        sentence        pursuant    to

Amendments 706 and 711 of the Sentencing Guidelines.                            See United

States v. Hood, 556 F.3d 226, 233-36 (4th Cir. 2009).                              In Hood,

the court held that Amendment 706 did not lower the statutory

mandatory       minimum      sentence    and    did    not    have        the   effect   of

lowering Hood’s Guidelines range of imprisonment.                                 Hood, 556

F.3d at 235-36.             Likewise, because Addison’s sentence was not

based     on    a    sentencing     range      authorized       by    U.S.      Sentencing

Guidelines Manual § 2D1.1, which Amendments 706 and 711 amended,

it was not available for a modification under § 3582(c).                                 See

Hood, 556 F.3d at 233.

                Accordingly, we affirm the district court’s order and

amended judgment.             We dispense with oral argument because the

                                            3
facts   and   legal    contentions   are   adequately   presented    in   the

materials     before   the   court   and   argument   would   not   aid   the

decisional process.

                                                                    AFFIRMED




                                      4